Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to communication filed on 4/14/2021.
Claim 2 has been cancelled.  Claims 1 and 3-20 are presented for examination.
The 101 rejections have been withdrawn.  The invention is implemented using additional elements or combination of additional elements that are not understood, routine or conventional activities in electronic payment processing networks.

  Allowable Subject Matter
The invention pertains to the issuer 105 and/or the transaction handler 103 defines a business rule for a purchase event 112 (e.g.; a transaction) by the account holder 101. Upon a redemption event 106 associated with the purchase event 112, the issuer 105 provides a redemption file 104 to the transaction handler 103, where the redemption file 104 includes information to identify an account of the account holder 101 and the reward 102 associated with the purchase event 112. The transaction handler 103 determines the reward 102 associated with the redemption event 106 and sends the reward 102 to the issuer 105 for providing to the account of the account holder 101. The prior art of record are:
	Berardi (2005/0160003) teaches account issuer ("account provider" or "issuer system") 112 may be any entity which provides a transaction account for facilitating completion of a transaction request. The transaction account may be any credit, debit, loyalty, direct debit, checking or savings account, or the like. The term "issuer" or 

	Walker (6,405,174) teaches Outputting merchant determining offer rules and recording transactions conducted with the soliciting merchant.

	DeLapa teaches allowing the consumer to select the coupons at home through a remote communication site, such as an Internet site. The selections are then electronically transferred to a specified store also chosen by the consumer.

	Knowles (2014/0025460) discloses a “SKU number,” it fails to disclose a “promotion identifier.” In addition, claim 1 has been clarified that the promotion identifier comprises “an identifier that identifies a promotion associated with an account of the financial instrument.” Because Knowles’ SKU does not comprise an “an identifier that identifies a promotion associated with an account of the financial instrument,” Knowles’ SKU does not disclose this element.



	Bodington (2010/0211445) teaches providing a value of an incentive to an accountholder of one of the financial accounts in the set of financial accounts corresponding to the matched account set identifier, wherein the incentive is associated with applying the financial transaction upon the selected financial account.

	
	WO 0241209 teaches discounts when purchasing a product, a coupon is added to the members upon subscription to the members.  

	Brock (2020/0294094) teaches promotion system identifying a financial account that is associated with the customer's identifier received in the transaction data of the second transaction. In such example, it is required that the customer has an account with the promotion system. In registering for the account, the customer provides financial account information, such as a payment card number, expiration date, security code, etc., and a user identifier, such as an email address or telephone number, to the promotion system. The promotion system, in turn, stores the financial account information in association with the identifier. Once it identifies the financial account of the customer, the promotion system causes the promotional amount to be transferred 

	Clark et al. (2015/0122781) teaches If the consumer has enough reward balance, the third party processor may send a message indicating that points have been deducted, and a statement credit may be given to the consumer. The third party may transmit a rebate request to an issuer of the reward account, a payment network provider, merchant and/or acquirer.

	The references alone or in combination failed to teach the following limitations of independent claims 1, 9 and 16 and Figure 5, which recites “communicating, by the issuer system to the transaction handler, a setup file comprising at least one rule; receiving, by the issuer system from the transaction handler, transaction data for a transaction conducted between an account holder and a merchant; detecting, by the issuer system based at least partially on the transaction data and the at least one rule, a redemption event; in response to detecting the redemption event, communicating a redemption file to the transaction handler, the redemption file comprising information identifying an account of the account holder; receiving by the issuer system from the transaction handler, a reward determined by the transaction handler based on the redemption event, the reward pre-selected by the account holder for a qualifying transaction”

Point of contact
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715. The examiner can normally be reached Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688